03/14/2022



                                                                                         Case Number: DA 22-0090




       IN THE SUPREME COURT OF THE STATE OF MONTANA

                                       DA 22-0099

IN RE THE MARRIAGE OF:

ROSEMARIE McCABE

            Petitioner and Appellee,
                                                               SECOND
      v.                                             ORDER OF MEDIATOR APPOINTMENT

MICHAEL McCABAE,

            Respondent and Appellant.

        On March 14, 2022, Robert Cross Guns was appointed as Mediator. She has since
informed this office that she must decline the appointment.
        ACCORDINGLY, the appointment of Ms. Cross Guns is rescinded, and: IT IS
ORDERED THAT CURTIS THOMPSON, whose name appears next on the list of
attorneys desiring appointment as mediators for Domestic Relations appeals which is
maintained pursuant to M.R.App.P., 7(4)(e), is hereby appointed to conduct the
mediation process required by M.R.App.P., 7(5), and
        IT IS FURTHER ORDERED that the time periods set forth in M.R.App.P.,
7(5)(d) shall run from the date of this order of appointment.
        A true copy of this order is being mailed to counsel of record for the parties, or to
the parties individually if not represented by counsel, on the date hereof.
        DATED this 14th day of March, 2022.




                                                                       Bowen Greenwood,
                                                                Clerk of the Supreme Court



c:     Jeffrey Ferguson, Dana Henkel, Meghan Sutton and Curtis Thompson